Title: To George Washington from John Lewis, 3 October 1792
From: Lewis, John
To: Washington, George



Dear Sir,
3 Octr 1792

Inclosd I send you a Coppy of Mr Cowpers Accot according to the payments that were to have been made He has never paid (without it has been within a very few weeks past) more than between three & four hundred pounds. His bonds I have parted with except the one I send you wch was in part of the last payment.

I had every reason to believe I shoud have been able by Howell to have sent you the full amount of the money due you (wth Cowpers Bond) But have been disappointed particularly in a Sum promissd me by Coll Fontain. yet have every reason to believe I shall get it shortly. On Saturday next I shall Certainly recd £50. I expected to have sent that sum more than I send you. Your or Maj: Washingtons order for that sum shall be paid on demand [.] It shall be but a few weeks sir you shall recd the full amount of the debt. Howell Brings you £212:6:5½ I shoud esteme it a favor you’d inform Majr Washington I did not know (till Howel Informed me) he had not recd the bond of £50 promissd by Doctr French. If is not paid in Ten days I can furnish him one of £57. which I hope will answer his purpose. I am Dr Sir Your most Obdt Hum: Servt

John Lewis

